111 S.W.3d 495 (2003)
Melvin Leroy TYLER, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 81129.
Missouri Court of Appeals, Eastern District, Division One.
May 27, 2003.
Motion for Rehearing and/or Transfer Denied June 26, 2003.
Application for Transfer Denied August 26, 2003.
Melvin Leroy Tyler, Jefferson City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., John M. Morris, III, Anne E. Edgington, Asst. Attys. Gen., Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., and MARY K. HOFF and GEORGE W. DRAPER III, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 26, 2003.

ORDER
PER CURIAM.
Melvin Leroy Tyler (Movant) appeals from the denial of his Motion to Vacate Judgment, Reinstate the Case and Appoint Counsel to Amend Motion for Hearing pursuant to Rule 27.26, predecessor of Rule 29.15. Movant contends his motion was a motion to reinstate a Rule 27.26 motion on the grounds that appointed counsel failed to file an amended motion. Movant argues he suffered abandonment because counsel did not file an amended motion and that he is entitled to a hearing on the matter.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).